Citation Nr: 1341080	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-05 137	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty form November 1975 to November 1978, from June 1979 to June 1983, and from September 1990 to may 1991.  He died in July 2006.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The appellant attended a hearing in May 2010 before the undersigned Veteran's law judge.  A transcript of that hearing is of record. 

In November 2010, the Board requested a medical expert opinion from the Veteran's Health Administration (VHA) submitted in January 2011.  The Board remanded the appeal in May 2011 and January 2013 for additional development.  The case has since returned to the Board. 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is still required.  

In May 2011, the Board remanded the claim to have the appellant complete a release form to attempt to obtain laboratory results from the Veteran's terminal hospitalization in July 2006 at Inova Alexandria Hospital.  The appellant complied and provided a signed release in June 2011.  Unfortunately, appropriate action was not taken and the records were not requested by the AMC.  Because of that, the Board again remanded the claim in January 2013.

In a February 2013 letter, the appellant was again asked to provide a signed release form so that the laboratory reports from the July 2006 hospitalization could be requested.  She responded that the RO/AMC already had a signed VA Form 
21-4142, and provided a copy of the June 2011 form.  She stated that it was her understanding that the hospital did not do any alcohol and drug screening.  However, one of the medical reports in the file noted that alcohol level was 0 on July 1, 2006.  Thus, it is apparent that some testing was accomplished.  Moreover, clearly other laboratory tests were conducted, and the results of such testing could aid in substantiating the claim.  

The March 2013 supplemental statement of the case did not advise the appellant that the copy of the June 2011 VA Form 21-4142 was not acceptable because medical facilities require current dates of signature.  As the appellant's failure to provide a current VA Form 21-4142 authorizing the release of records from Inova Alexandria Hospital appears to be a misunderstanding rather than a refusal to cooperate, the Board will afford the appellant one more opportunity to provide the requested information.  However, the duty to assist is not always a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that the appellant's contention that the evidence of record should be sufficient to decide the claim.  However, the medical opinions of record indicate that toxicology reports are crucial to address the question presented in this case.  Moreover, records from Inova Alexandria Hospital suggests in a Patient Refined Diagnosis Related Group Information that of all of the Veteran's diagnoses, both alcohol abuse and drug abuse were considered minor as to severity of illness and risk of mortality.  Thus, the Board concludes that additional development in this case is still required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a current release form for the RO/AMC to request the results of all laboratory tests, to include alcohol and drug screening, that were ordered July 1, 2006 during the Veteran's treatment at Inova Alexandria Hospital (4320 Seminary Road, Alexandria, Virginia 22304).  Once the appellant returns the release form, the RO/AMC should attempt to obtain the records and associate them with the claims file.  All attempts and responses should be documented in the claims file, and the appellant notified of the inability to obtain the requested records.

2.  After completion of the above, review the expanded record and determine if the appellant's claim may be granted.  Any additional development deemed necessary, to include an additional medical opinion if the requested laboratory studies from July 1, 2006 are received, should be accomplished.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


